Title: From John Adams to Wilson Miles Cary, 28 June 1798
From: Adams, John
To: Cary, Wilson Miles


To the Inhabitants of Elizabeth City and Town of Hampton in Virginia
Philadelphia June 28 1798


I thank you for this Address, presented to me by Your Representative in Congress Mr Evans.
With you I believe the Prosperity of America to be consistent with the Good of all. But there are some, who will have Us as Tributaries and Dependents or Ennemies. They have it in their Power to make Us Ennemies. But they cannot make Us dependent.
I thank you for your Applause to my Predecessor and to myself: and that in Case of Invasion you will Support the Government.
I doubt not should War be forced upon you in defence of your national Sovereignty and Independence, you will meet it with Firmness and sustain it with Vigour and Fortitude.

John Adams